Exhibit K-TRON INTERNATIONAL, INC. Routes 55 & 553, PO Box 888 NEWS Pitman, NJ 08071-0888 (856) 589-0500 FAX (856) 582-7968 www.ktroninternational.com E-mail: ktii@ktron.com For Release: Immediately Contact: Ronald Remick, Senior Vice President and Chief Financial Officer Tel: (856) 256-3311E-mail: rremick@ktron.com K-TRON REPORTS RECORD FIRST QUARTER RESULTS Pitman, New Jersey- - May 5, 2008 - -K-Tron International, Inc. (NASDAQ-GS: KTII) today reported the best first quarter in its history, including a record quarter-end backlog of $75.522 million.Net income was $5.651 million, 15.8 percent higher than the $4.879 million reported in the first quarter of 2007, on a 22.4 percent gain in year-over-year first quarter revenues from $46.884 million to $57.398 million.Diluted earnings per share rose 14.0 percent to $1.96 in this year’s first quarter from $1.72 in the same period last year. In its announcement, the Company noted that if the average foreign currency exchange rates for the first quarter of 2007 were applied to the first quarter of 2008, the Company’s revenues would have increased approximately 16.1 percent instead of 22.4 percent, with the higher increase being primarily due to a weaker U.S. dollar against the Swiss franc, the euro and other relevant foreign currencies in this year’s first quarter compared to the same period last year. Commenting on the Company’s results, K-Tron Chairman and Chief Executive Officer Edward B.
